DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims
Claims 21-22 are rejected on the ground of nonstatutory double patenting.
Claims 1-11, 13-14 and 16-20 allowed.
Claims 21-22 is objected to.
Claims 21-22 are new.
Claims 12 and 15 are cancelled.
Response to Arguments
Applicant’s claim amendment overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 6 and 19 previously made.
Applicant’s claim amendment overcome the nonstatutory double patenting rejection of claims 1-11, 13-14 and 16-20 previously made.
Applicant’s claim amendment overcome the pre-AIA  35 U.S.C. 102(b) rejection of claims 1-2, 4-6, 11, 13-14 and 16-19 previously made.
Applicant’s claim amendment overcome the pre-AIA  35 U.S.C. 103(a) rejection of claims 3, 7-10 and 20 previously made.
Applicant indicated that a terminal disclaimer is submitted for new claim 21, but there is no terminal disclaimer received on file in this instant application; therefore, new claim 21 is rejected under nonstatutory double patenting.
Applicant’s arguments, see last paragraph on page 7 of applicant’s remarks, filed on 08/29/2022, with respect to claim 3 have been fully considered and are persuasive.  The pre-AIA  35 U.S.C. 103(a) rejection of claim 3 has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 of U.S. Patent No. US 10,901,008.
Regarding claim 21, it is met by claims 1, 3 and 5 of U.S. Patent No. US 10,901,008.
Regarding claim 22, it is the fact that elastomeric material provides or receive more uniform force when applying force using a clamping mechanism; therefore, it is obvious to have the grip pad made with elastomeric material for the purpose of provides or receive more uniform force.
A comparison of the claims is presented in the following table with correspondence in bold face.
Instant Application
U.S. Patent No. 10,901,008
21. A power line sensing device, comprising: 

a split-core transformer comprising a first core half having a first core face and a second core half having a second core face; 


a clamping mechanism that, when the power line sensing device is installed, joins the first core face to the second core face around a power line conductor;













a seal positioned between the first core face and the second core face; and 




a grip pad disposed on an interior of the split-core transformer, the grip pad configured to increase friction between the split-core transformer and the power line conductor.


1. A power line sensing device, comprising:

a split-core transformer comprising a first core half and a second core half, the split- core transformer configured to harvest energy from a power line conductor:

a clamping mechanism configured to join the first core half to the second core half around the power line conductor,

5. The power line sensing device of claim 1, comprising: the first core half comprising a first core face and the second core half comprising a second core face, wherein the first core face is configured to mate with the second core face when the first core half is joined to the second core half; and 

a first perimeter seal disposed along an entire length of the first core face of the first core half, and a second perimeter seal disposed along an entire length of the second core face of the second core half, the first and second perimeter seals configured to join together to seal the first and second core faces off from contaminants.

3. The power line sensing device of claim 1 further comprising a grip pad disposed on an interior of the split-core transformer, the grip pad configured to increase friction between the split-core transformer and the power line conductor.


Allowable Subject Matter
Claims 1-11, 13-14 and 16-20 allowed.
Claims 21-22 is objected to as being dependent upon a nonstatutory double patenting rejection of claims 21-22, but would be allowable if the nonstatutory double patenting rejection of claims 21-22 is overcome without broadening the scope of claims 21-22; claim 21 also contains allowable claim subject matter claimed in claim 3 presented previously.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858